Exhibit 10.5




ANNEX IV

TO

SECURITIES PURCHASE AGREEMENT




REGISTRATION RIGHTS AGREEMENT




THIS REGISTRATION RIGHTS AGREEMENT, dated as of July ___, 2010 (this
"Agreement"), is made by and between ABSOLUTE LIFE SOLUTIONS, INC., a Nevada
corporation, with headquarters located at 45 Broadway, New York, New York 10004
(the “Company”), and each entity named on a signature page hereto (each, an
“Initial Investor”) (each agreement with an Initial Investor being deemed a
separate and independent agreement between the Company and such Initial
Investor, except that each Initial Investor acknowledges and consents to the
rights granted to each other Initial Investor under such agreement).




W I T N E S S E T H:




WHEREAS, upon the terms and subject to the conditions of the Securities Purchase
Agreement, dated as of the date hereof, between the Initial Investor and the
Company (the “Securities Purchase Agreement”; capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Securities
Purchase Agreement), the Company has agreed to issue and sell to the Initial
Investors the Purchased Shares and the Warrants; and




WHEREAS, the Purchased Shares are convertible into shares of Common Stock (the
“Conversion Shares”; which term, for purposes of this Agreement, shall include
shares of Common Stock of the Company issued or issuable in lieu of accrued
dividends thereon) upon the terms and subject to the conditions contained in the
Securities Purchase Agreement or the other Transaction Agreements; and




WHEREAS, the Warrant Shares may be issued upon the exercise of the Warrants; and




WHEREAS, to induce the Initial Investor to execute and deliver the Securities
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), with respect to the Registrable Securities (as defined
below);




NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Initial
Investor hereby agree as follows:




1.

Definitions.

As used in this Agreement, the following terms shall have the following
meanings:




“Closing Date” means the Initial Closing Date.




“Company Counsel” means Krieger & Prager, LLP.




“Effective Date” means the date the SEC declares a Registration Statement
covering Registrable Securities and otherwise meeting the conditions
contemplated hereby to be effective.




“Held Shares Value” means, for shares of Common Stock acquired by the Investor
upon a conversion of Purchased Shares within the thirty (30) days preceding the
Restricted Sale Date, but not yet sold by the Investor, the Stated Value of the
Purchased Shares converted into such Conversion Shares; provided, however, that
if the Investor effected more than one such conversion during such thirty (30)
day period and sold less than all of such shares, the sold shares shall be
deemed to be derived first from the conversions in the sequence of such
conversions (that is, for example, until the number of shares from the first of
such conversions have been sold, all shares shall be deemed to be from the first
conversion; thereafter, from the second conversion until all such shares are
sold).




“Investor” means the Initial Investor and any permitted transferee or assignee
who agrees to become bound by the provisions of this Agreement in accordance
with Section 9 hereof and who holds Purchased Shares or Registrable Securities.




“Other Issuable Shares” means the Payment Shares, if any, issued or issuable to
the Holder as of the date of the filing of the Registration Statement and any
amendment thereto, will be issuable to the Holder pursuant to the provisions of
this Agreement .




“Payment Shares” means shares of Common Stock issued by the Company as provided
in Section 2(b) below.





--------------------------------------------------------------------------------

“Permitted Suspension Period” means one or more periods aggregating not more
than fifty (50) days during any consecutive 12-month period during which the
Holder’s right to sell Registrable Securities under the Registration Statement
is suspended, provided, however, that each of such periods shall neither (i) be
for more than twenty (20) days nor (ii) begin less than ten (10) Trading Days
after the last day of the preceding suspension period (whether or not such last
day was during or after a Permitted Suspension Period).




“Potential Material Event” means any of the following: (i) the possession by the
Company of material information not ripe for disclosure in a registration
statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in the
registration statement would be detrimental to the business and affairs of the
Company; or (ii) any material engagement or activity by the Company which would,
in the good faith determination of the Board of Directors of the Company, be
adversely affected by disclosure in a registration statement at such time, which
determination shall be accompanied by a good faith determination by the Board of
Directors of the Company that the registration statement would be materially
misleading absent the inclusion of such information.




“Register,” “Registered,” and “Registration” refer to a registration effected by
preparing and filing a Registration Statement or Statements in compliance with
the Securities Act and pursuant to Rule 415 under the Securities Act or any
successor rule providing for offering securities on a continuous basis (“Rule
415"), and the declaration or ordering of effectiveness of such Registration
Statement by the SEC.




"Registrable Securities" means, collectively, the Conversion Shares, the Warrant
Shares, and, if any, the Other Issuable Shares.




“Registration Statement” means a registration statement of the Company under the
Securities Act covering Registrable Securities on Form S-1, unless the Company
is then eligible to file using another form, in which case, the filing may be
made on such other eligible form.




“Required Effective Date” has the meaning ascribed to it in Section 2(a)(i)
hereof.




“Required Filing Date” means the date as soon as practicable after the Closing
Date but no later than one hundred twenty (120) days after the Closing Date.




“Restricted Sale Date” means the first date, other than a date during a
Permitted Suspension Period (as defined below), on which the Investor is
restricted from making sales of Registrable Securities covered by any previously
effective Registration Statement.




2.

Registration.




(a)

Mandatory Registration.




(i)

A.

On or prior to the Required Filing Date, the Company shall prepare and file with
the Commission a “resale” Registration Statement providing for the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement shall be on Form S-1 (except if the
Company is then eligible to register for resale the Registrable Securities on
another Form, such Registration Statement may be on such other appropriate form,
in accordance herewith and with the Securities Act and the rules promulgated
thereunder). Such Registration Statement shall cover to the extent allowable
under the Securities Act and the rules promulgated thereunder (including Rule
416), such indeterminate number of additional shares of Common Stock resulting
from stock splits, stock dividends or similar transactions with respect to the
Registrable Securities. The Company shall (i) not permit any securities other
than the Registrable Securities to be included in the Registration Statement and
(ii) use its best efforts to cause the Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, and to keep such Registration Statement continuously effective under
the Securities Act until such date as is the earlier of (x) the date when all
Registrable Securities covered by such Registration Statement have been sold or
(y) 36 months after the Closing Date (the “Effectiveness Period”). The Company
will use its reasonable best efforts to cause such Registration Statement to be
declared effective on a date (the “Required Effective Date”) which is no later
than the earlier of (Y) five (5) days after oral or written notice by the SEC
that it may be declared effective or (Z) two hundred ten (210) days after the
Closing Date. The Company shall request that the effective time of the
Registration Statement be 4:00 p.m. Eastern Time on the Effective Date, but the
Investor acknowledges that the SEC determines the time of the effectiveness of
the Registration Statement.




B.

[Reserved]





2




--------------------------------------------------------------------------------



C.

Notwithstanding anything to the contrary set forth in this Section 2, in the
event the Commission does not permit the Company to register all of the
Registrable Securities in the Registration Statement because of the Commission’s
application of Rule 415 or the Commission requires the Company to either exclude
shares held by certain Holders or deem such Holders to be underwriters with
respect to their Registrable Securities, the Company shall register in the
Registration Statement such number of Registrable Securities as is permitted by
the Commission without naming such Holder as an underwriter (unless such Holder
agrees to be named as an underwriter); provided, however, that the number of
Registrable Securities to be included in such Registration Statement or any
subsequent registration statement shall be determined in the following order:
(i) first, the shares of Common Stock issuable upon conversion of the Preferred
Stock shall be registered on a pro rata basis among the holders of the Preferred
Stock, and (ii) second, the shares of Common Stock issuable upon exercise of the
Warrants shall be registered on a pro rata basis among the holders of the
Warrants. In the event the Commission does not permit the Company to register
all of the Registrable Securities in the initial Registration Statement, then
except as the Holders of such excluded Registrable Securities may otherwise
agree, the Company shall use its best efforts to file subsequent Registration
Statements to register the Registrable Securities that were not registered in
the initial Registration Statement, as promptly as possible and in a manner
permitted by the Commission. For purposes of this Section 2(a)(i)(C), the term
“Required Effective Date” means with respect to each subsequent Registration
Statement filed pursuant hereto, the earlier of (A) the ninetieth (90th) day
following the filing date of such Registration Statement (or in the event such
Registration Statement receives a “full review” by the Commission, the one
hundred twentieth (120th) day following such filing date) or (B) the date which
is within three (3) Trading Days after the date on which the Commission informs
the Company (i) that the Commission will not review such Registration Statement
or (ii) that such Registration Statement will not be subject to further review;
provided that, if the Effectiveness Date falls on a Saturday, Sunday or any
other day which shall be a legal holiday or a day on which the Commission is
authorized or required by law or other government actions to close, the
Effectiveness Date shall be the following Trading Day.




D.

Each Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire in the form annexed hereto not more than fifteen (15) Trading Days
following the date of this Agreement. Each Holder further agrees that it shall
not be entitled to be named as a selling security holder in the Registration
Statement or use the Prospectus for offers and resales of Registrable Securities
at any time, unless such Holder has returned to the Company a completed and
signed Selling Stockholder Questionnaire. If a Holder of Registrable Securities
returns a Selling Stockholder Questionnaire after the deadline specified in the
previous sentence, the Company shall use its commercially reasonable efforts to
take such actions as are required to name such Holder as a selling security
holder in the Registration Statement or any pre-effective or post-effective
amendment thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
Selling Stockholder Questionnaire; provided that the Company shall not be
required to file an additional Registration Statement solely for such shares.
Each Holder acknowledges and agrees that the information in the Selling
Stockholder Questionnaire will be used by the Company in the preparation of the
Registration Statement and hereby consents to the inclusion of such information
in the Registration Statement. Each Holder further agrees that if the
information in the Selling Stockholder Questionnaire provided by such Holder
changes before the Effective Date, the Holder will promptly notify the Company
in writing of each such change.




(ii)

[Reserved]




(b)

Payments by the Company.




(i)

If the Registration Statement covering the Registrable Securities is not filed
as contemplated by this Agreement with the SEC by the Required Filing Date, the
Company will make payment to the Initial Investor in such amounts and at such
times as shall be determined pursuant to this Section 2(b).




(ii)

If the Registration Statement covering the Registrable Securities is not
effective by the relevant Required Effective Date or if there is a Restricted
Sale Date, then the Company will make payments to the Initial Investor in such
amounts and at such times as shall be determined pursuant to this Section 2(b).





3




--------------------------------------------------------------------------------



(iii)

The amount (the “Periodic Amount”) to be paid by the Company to the Initial
Investor shall be determined as of each Computation Date (as defined below) and
such amount shall be equal to the Periodic Amount Percentage (as defined below)
of the Stated Value of the Holder’s Purchased Shares for the period from the
date following the relevant Required Filing Date or the Required Effective Date
or a Restricted Sale Date, as the case may be, to the first relevant Computation
Date, and thereafter to each subsequent Computation Date (each such period, a
“Computation Period”). The “Periodic Amount Percentage” means [one percent (1%)]
of the Stated Value of all Purchased Shares for each Computation Period (and pro
rata for any Computation Period which is less than thirty [30] days); provided,
however, that with respect to Periodic Amounts payable with respect to (X)
Section 2(a)(i) or (Y) Section 2(a)(ii) with respect to any Computation Period
(or portion thereof) occurring prior to the Effective Date, such Periodic
Amounts shall cease to accrue on the date which is one hundred eighty (180) days
after the Required Effective Date. Anything in the preceding provisions of this
paragraph (iii) to the contrary notwithstanding, after the relevant Effective
Date the Purchase Price shall be deemed to refer to the sum of (X) the Stated
Value of all Purchased Shares not yet converted and (Y) the Held Shares Value.
By way of illustration and not in limitation of the foregoing, if the
Registration Statement is filed on or before the Required Filing Date, but is
not declared effective until seventy-five (75) days after the Required Effective
Date, the Periodic Amount will aggregate two and one-half percent (2.5%) of the
Stated Value of the Purchased Shares (1% for days 1-30, plus 1% for days 31-60,
plus 0.5% for days 61-75).




(iv)

Each Periodic Amount, if any, will be payable by the Company, except as provided
in the other provisions of the immediately succeeding subparagraph (v), in cash
or other immediately available funds to the Investor on the third Trading Day
after the relevant Computation Period, without requiring demand therefor by the
Investor.




(v)

Notwithstanding the provisions of the immediately preceding subparagraph (iv),




(A) at the option of the Company, exercisable in its discretion on the date the
Periodic Amount is due; provided, however, that the Company may exercise this
discretion if, but only if the Effective Date is within two hundred ten (210)
days after the Closing Date and the Registration Statement covering the Payment
Shares is then effective1; or




(B) at the option of the Investor, exercisable in its sole and absolute
discretion by written notice to the Company at any time before the Periodic
Amount is paid, all or a portion of the Periodic Amount shall be paid by the
issuance of additional shares of Common Stock to the Investor (“Payment Shares”)
in an amount equal to the Periodic Amount being paid thereby divided by the then
applicable Conversion Price; provided, further that the Delivery Date for the
Payment Shares shall be three (3) Trading Days after the date the Periodic
Amount is due (if the election is made by the Company) or after the Investor
gives the notice contemplated by clause (ii) of this subparagraph. [The
provisions of Article IV(B) of the Certificate of Designations shall apply to
the delivery of the certificates of the Payment Shares.]




(vi)

The parties acknowledge that the damages which may be incurred by the Investor
if the Registration Statement is not filed by the Required Filing Date or the
Registration Statement has not been declared effective by the Required Effective
Date, including if the right to sell Registrable Securities under a previously
effective Registration Statement is suspended or the shares of the Company’s
stock are not listed on the Principal Trading Market, may be difficult to
ascertain. The parties agree that the amounts payable pursuant to the foregoing
provisions of this Section 2(b) represent a reasonable estimate on the part of
the parties, as of the date of this Agreement, of the amount of such damages.




(vii)

Notwithstanding the foregoing, the amounts payable by the Company pursuant to
this provision shall not be payable to the extent any delay in the filing or
effectiveness of the Registration Statement occurs because of an act of, or a
failure to act or to act timely by the Initial Investor or its counsel.




________________

1 If the Investor requests payment of any accrued Periodic Amount on any date
which is earlier than two hundred forty (240) days after the Closing Date but
prior to the Effective Date, and if, prior to the payment thereof, the Investor
does not elect to have such payment made in shares as provided in clause (B) of
this paragraph, the Company shall either pay such amount to the Investor or
deposit such amount in escrow with the Company Counsel with a statement that it
will issue shares to the Investor pursuant to this clause (A) if the conditions
provided herein are met. If such amount is paid in escrow, it shall be held
until such date or the earlier issuance of shares pursuant to such election in
accordance with such terms. If the shares are not issued or issuable by such
date, the Company Counsel shall release the funds to the Investor. If the shares
are duly issued to the Investor, as confirmed by the Investor, the funds held in
escrow may be released to the Company.








4




--------------------------------------------------------------------------------



(ix)

Anything in the preceding provisions of this Section 2(b) to the contrary
notwithstanding, if, but only if, the Registration Statement is declared
effective within thirty (30) days following the Required Effective Date,




(A) the provisions of Section 2(b)(i) shall not apply; and




(B) the provisions of Section 2(b)(ii) shall not apply to the fact that the
Registration Statement was initially declared effective after the Required
Effective Date;




and the Company will not have any obligation to pay any Periodic Amount to the
Investor with respect thereto; provided, however, that the provisions of Section
2(b)(ii) shall continue to apply to all other events described therein.




3.

Obligations of the Company. In connection with the registration of the
Registrable Securities, the Company shall do each of the following:




(a)

Prepare promptly, and file with the SEC by the Required Filing Date a
Registration Statement with respect to not less than the number of Registrable
Securities provided in Section 2(a) above, and thereafter use its reasonable
best efforts to cause such Registration Statement relating to Registrable
Securities to become effective by the Required Effective Date and keep the
Registration Statement effective at all times during the period (the
“Registration Period”) continuing until the earlier of (i) the date when the
Investors may sell all Registrable Securities under Rule 144 without volume or
other restrictions or limits or (ii) the date the Investors no longer own any of
the Registrable Securities, which Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading;




(b)

Prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the prospectus
used in connection with the Registration Statement as may be necessary to keep
the Registration Statement effective at all times during the Registration
Period, and, during the Registration Period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by the Registration Statement until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in the
Registration Statement;




(c)

Permit a single firm of counsel designated by the Initial Investors (“Investor’s
Counsel”) to review the Registration Statement and all amendments and
supplements thereto a reasonable period of time (but not less than three (3)
Trading Days) prior to their filing with the SEC, and not file any document in a
form to which such counsel reasonably objects;




(d)

Notify each Investor and the Investor’s Counsel and any managing underwriters
immediately (and, in the case of (i)(A) below, not less than three (3) Trading
Days prior to such filing) and (if requested by any such person) confirm such
notice in writing no later than one (1) Trading Day following the day (i)(A)
when a Prospectus or any Prospectus supplement or post-effective amendment to
the Registration Statement is proposed to be filed; (B) whenever the SEC
notifies the Company whether there will be a “review” of such Registration
Statement; (C) whenever the Company receives (or a representative of the Company
receives on its behalf) any oral or written comments from the SEC in respect of
a Registration Statement (copies or, in the case of oral comments, summaries of
such comments shall be promptly furnished by the Company to the Investors); and
(D) with respect to the Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the SEC or any other
Federal or state governmental authority for amendments or supplements to the
Registration Statement or Prospectus or for additional information; (iii) of the
issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement covering any or all of the Registrable Securities or the
initiation of any proceedings for that purpose; (iv) if at any time any of the
representations or warranties of the Company contained in any agreement
(including any underwriting agreement) contemplated hereby ceases to be true and
correct in all material respects; (v) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and (vi) of the occurrence of any event that to the best knowledge of
the Company makes any statement made in the Registration Statement or Prospectus
or any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. In
addition, the Company shall communicate with the Investor’s Counsel with regard
to its proposed written responses to the comments contemplated in clause (C) of
this Section 3(d), so that, to the extent practicable, the Investors shall have
the opportunity to comment thereon;





5




--------------------------------------------------------------------------------



(e)

Furnish to each Investor and to Investor’s Counsel (i) promptly after the same
is prepared and publicly distributed, filed with the SEC, or received by the
Company, one (1) copy of the Registration Statement, each preliminary prospectus
and prospectus, and each amendment or supplement thereto, and (ii) such number
of copies of a prospectus, and all amendments and supplements thereto and such
other documents, as such Investor may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by such Investor;




(f)

As promptly as practicable after becoming aware thereof, notify each Investor of
the happening of any event of which the Company has knowledge, as a result of
which the prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
use its best efforts promptly to prepare a supplement or amendment to the
Registration Statement or other appropriate filing with the SEC to correct such
untrue statement or omission, and deliver a number of copies of such supplement
or amendment to each Investor as such Investor may reasonably request;




(g)

As promptly as practicable after becoming aware thereof, notify each Investor
who holds Registrable Securities being sold (or, in the event of an underwritten
offering, the managing underwriters) of the issuance by the SEC of a Notice of
Effectiveness or any notice of effectiveness or any stop order or other
suspension of the effectiveness of the Registration Statement at the earliest
possible time;




(h)

Comply with Regulation FD or any similar rule or regulation regarding the
dissemination of information regarding the Company, and in furtherance of the
foregoing, and not in limitation thereof, not disclose to the Investor any
non-public material information regarding the Company;




(i)

Notwithstanding the foregoing, if at any time or from time to time after the
date of effectiveness of the Registration Statement, the Company notifies the
Investors in writing that the effectiveness of the Registration Statement is
suspended for any reason, whether due to a Potential Material Event or
otherwise, the Investors shall not offer or sell any Registrable Securities, or
engage in any other transaction involving or relating to the Registrable
Securities, from the time of the giving of such notice until such Investor
receives written notice from the Company that such the effectiveness of the
Registration Statement has been restored, whether because the Potential Material
Event has been disclosed to the public or it no longer constitutes a Potential
Material Event or otherwise; provided, however, that the Company may not so
suspend the right to such holders of Registrable Securities during the periods
the Registration Statement is required to be in effect other than during a
Permitted Suspension Period (and the applicable provisions of Section 2(b) shall
apply with respect to any such suspension other than during a Permitted
Suspension Period);




(j)

Use its reasonable efforts to secure and maintain the designation of all the
Registrable Securities covered by the Registration Statement on the Principal
Trading Market and the quotation of the Registrable Securities on the Principal
Trading Market;




(k)

Provide a transfer agent (“Transfer Agent”) and registrar, which may be a single
entity, for the Registrable Securities not later than the initial Effective
Date;




(l)

Cooperate with the Investors who hold Registrable Securities being offered to
facilitate the timely preparation and delivery of certificates for the
Registrable Securities to be offered pursuant to the Registration Statement and
enable such certificates for the Registrable Securities to be in such
denominations or amounts as the case may be, as the Investors may reasonably
request, and, within five (5) Trading Days after a Registration Statement which
includes Registrable Securities is ordered effective by the SEC, the Company
shall deliver, and shall cause legal counsel selected by the Company to deliver,
to the Transfer Agent for the Registrable Securities (with copies to the
Investors whose Registrable Securities are included in such Registration
Statement) an appropriate instruction and opinion of such counsel, which shall
include, without limitation, directions to the Transfer Agent to issue
certificates of Registrable Securities(including certificates for Registrable
Securities to be issued after the Effective Date and replacement certificates
for Registrable Securities previously issued) without legends or other
restrictions, subject to compliance with applicable law and other rules and
regulations, including, without limitation, prospectus delivery requirements;




(m)

Take all other reasonable administrative steps and actions (including the
participation of Company counsel) necessary to expedite and facilitate
disposition by the Investor of the Registrable Securities pursuant to the
Registration Statement; provided, however, that the foregoing does not require
that the Company take any steps whatsoever regarding the identification or
selection of a broker to sell the Registrable Securities, the identification of
buyers of the Registrable Securities, or the negotiation of the sale terms of
the Registrable Securities; and




(n)

Not file any other registration statement (other than the Registration Statement
and amendments thereto) during the period commencing on the Initial Closing Date
and ending on the Effective Date.





6




--------------------------------------------------------------------------------



4.

Obligations of the Investors. In connection with the registration of the
Registrable Securities, the Investors shall have the following obligations:




(a)

Each Investor, by such Investor's acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor's election to exclude all of such Investor's Registrable Securities
from the Registration Statement; and




(b)

Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(f), (g) or (i) above,
such Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Investor's receipt of the copies of the supplemented or amended
prospectus contemplated by Section 3(f), (g) or (i), and, if so directed by the
Company, such Investor shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in such Investor's possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.




5.

Expenses of Registration. All reasonable expenses (other than underwriting
discounts and commissions of the Investor) incurred in connection with
registrations, filings or qualifications pursuant to Section 3, but including,
without limitation, all registration, listing, and qualifications fees, printers
and accounting fees, the fees and disbursements of counsel for the Company shall
be borne by the Company.




6.

Indemnification. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:




(a)

To the extent permitted by law, the Company will indemnify and hold harmless
each Investor who holds such Registrable Securities, the directors, if any, of
such Investor, and the officers, if any, of such Investor (each, including the
Investor, an “Indemnified Party”), against any losses, claims, damages,
liabilities or expenses (joint or several) incurred (collectively, “Claims”) to
which any of them may become subject under the Securities Act, Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise, insofar as
such Claims (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations in the Registration Statement, or any post-effective
amendment thereof, or any prospectus included therein: (i) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement or any post-effective amendment thereof or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading or (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any state securities law or any rule or
regulation under the Securities Act, the Exchange Act or any state securities
law (the matters in the foregoing clauses (i) through (iii) being referred to
individually as a “Violation” and any two or more of them as “Violations”).
Subject to clause (b) of this Section 6, the Company shall reimburse the
Indemnified Party promptly as such expenses are incurred and are due and
payable, for any legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a) shall not (I) apply to any Claim arising out of
or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of such
Indemnified Party expressly for use in connection with the preparation of the
Registration Statement, any such amendment thereof or supplement thereto or
prospectus, if such prospectus (or supplement or amendment thereto) was timely
made available by the Company pursuant to Section 3(b) hereof; (II) be available
to the extent such Claim is based on a failure of the Investor to deliver or
cause to be delivered the prospectus made available by the Company or the
amendment or supplement thereto made available by the Company; (III) be
available to the extent such Claim is based on the delivery of a prospectus by
the Investor after receiving notice from the Company regarding the suspension or
other restriction, termination or expiration of the effectiveness of the
Registration Statement or any amendment or supplement thereto), or (IV) apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed. The Investor will indemnify the Company and
its officers, directors and agents (each, an “Indemnified Party”) against any
claims arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information furnished in writing to the Company, by or on
behalf of such Investor, expressly for use in connection with the preparation of
the Registration Statement or the amendment or supplement thereto, subject to
such limitations and conditions as are applicable to the indemnification
provided by the Company pursuant to this Section 6. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
the Indemnified Party and shall survive the transfer of the Registrable
Securities by the Investors pursuant to Section 9.





7




--------------------------------------------------------------------------------



(b)

Promptly after receipt by an Indemnified Party under this Section 6 of notice of
the commencement of any action (including any governmental action), such
Indemnified Party shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel satisfactory to the indemnifying
party (provided such counsel shall not have a conflict of interest with the
Indemnified Party and provided that all defenses available to the Indemnified
Party can be maintained without prejudicing the rights of the indemnifying
party). In case any such action is brought against any Indemnified Party, and it
notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate in, and, to the extent that it may wish,
jointly with any other indemnifying party similarly notified, assume the defense
thereof, subject to the provisions herein stated and after notice from the
indemnifying party to such Indemnified Party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such Indemnified
Party under this Section 6 for any legal or other reasonable out-of-pocket
expenses subsequently incurred by such Indemnified Party in connection with the
defense thereof other than reasonable costs of investigation, unless the
indemnifying party shall not pursue the action to its final conclusion. The
Indemnified Party shall have the right to employ separate counsel in any such
action and to participate in the defense thereof, but the fees and reasonable
out-of-pocket expenses of such counsel shall not be at the expense of the
indemnifying party if the indemnifying party has assumed the defense of the
action with counsel as provided above. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Party under this Section 6, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action. The
indemnification required by this Section 6 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as such
expense, loss, damage or liability is incurred and is due and payable; provided,
however, that the Investor shall not obligated to make any indemnification
payment to the Company under this Section 6 unless and until there has been a
final adjudication of liability on the part of the Investor.




7.

Contribution. To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however, that
(a) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 6; (b) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any seller of Registrable Securities who
was not guilty of such fraudulent misrepresentation; and (c) except where the
seller has committed fraud (other than a fraud by reason of the information
included or omitted from the Registration Statement as to which the Company has
not given notice as contemplated under Section 3 hereof) or intentional
misconduct, contribution by any seller of Registrable Securities shall be
limited in amount to the net amount of proceeds received by such seller from the
sale of such Registrable Securities.




8.

Reports under Securities Act and Exchange Act. With a view to making the
benefits of Rule 144 available to Investor with respect to the Registrable
Securities, the Company agrees to:




(a)

make and keep public information available, as those terms are understood and
defined in Rule 144;




(b)

file with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act; and




(c)

furnish to the Investor so long as the Investor owns Registrable Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the Securities Act and the
Exchange Act, (ii) if not available on the SEC’s EDGAR system, a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company and (iii) such other information as may be
reasonably requested to permit the Investor to sell such securities pursuant to
Rule 144 without Registration; and




(d)

at the request of any Investor holding Registrable Securities (a “Holder”), give
its Transfer Agent instructions (supported by an opinion of Company counsel, if
required or requested by the Transfer Agent) to the effect that, upon the
Transfer Agent’s receipt from such Holder of




(i) a certificate (a “Rule 144 Certificate”) certifying (A) that the Holder’s
holding period (as determined in accordance with the provisions of Rule 144) for
the shares of Registrable Securities which the Holder proposes to sell (the
“Securities Being Sold”) is not less than (6) six months or such relevant
period, as applicable, and (B) as to such other matters as may be appropriate in
accordance with Rule 144 under the Securities Act, and





8




--------------------------------------------------------------------------------

(ii) an opinion of counsel acceptable to the Company based on the Rule 144
Certificate, Securities being sold may be sold pursuant to the provisions of
Rule 144, even in the absence of an effective Registration Statement,




the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent’s books and records (except to the extent any such
legend or restriction results from facts other than the identity of the Holder,
as the seller or transferor thereof, or the status, including any relevant
legends or restrictions, of the shares of the Securities Being Sold while held
by the Holder). If the Transfer Agent reasonably requires any additional
documentation at the time of the transfer, the Company shall deliver or cause to
be delivered all such reasonable additional documentation as may be necessary to
effectuate the issuance of an unlegended certificate.




9.

Assignment of the Registration Rights. The rights to have the Company register
Registrable Securities pursuant to this Agreement shall be automatically
assigned by the Investor to any transferee of the Registrable Securities (or all
or any portion of any unconverted Purchased Shares) only if the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, (b)
the securities with respect to which such registration rights are being
transferred or assigned, and (c) written evidence of the transferee’s assumption
of the Investor’s obligations under this Agreement.




10.

Amendment of Registration Rights. Any provision of this Agreement may be amended
and the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Company and Investors who hold more than fifty (50%) percent
interest of the Registrable Securities (as calculated by the Stated Value of the
outstanding Purchased Shares then held by all Holders). Any amendment or waiver
effected in accordance with this Section 10 shall be binding upon each Investor
and the Company.




11.

Miscellaneous.




(a)

A person or entity is deemed to be a holder of Registrable Securities whenever
such person or entity owns of record such Registrable Securities. If the Company
receives conflicting instructions, notices or elections from two or more persons
or entities with respect to the same Registrable Securities, the Company shall
act upon the basis of instructions, notice or election received from the
registered owner of such Registrable Securities.




(b)

Any notice required or permitted hereunder shall be given in manner provided in
the Section headed “NOTICES” in the Securities Purchase Agreement, the terms of
which are incorporated herein by reference.




(c)

Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.




(d)

Reference is made to the provisions of Section 10(a) of the Securities Purchase
Agreement (regarding applicable governing law, jurisdiction and venue), the
terms of which are incorporated herein by reference.




(e)

JURY TRIAL WAIVER. The Company and the Investor hereby waive a trial by jury in
any action, proceeding or counterclaim brought by either of the Company or the
Investor against the other in respect of any matter arising out or in connection
with this Agreement.

 

(f)

If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.




(g)

Subject to the requirements of Section 9 hereof, this Agreement shall inure to
the benefit of and be binding upon the successors and assigns of each of the
parties hereto.




(h)

All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.




(i)

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning thereof.





9




--------------------------------------------------------------------------------



(j)

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by telephone line facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.




(k)

This Agreement (including to the extent relevant the provisions of other
Transaction Agreements) constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein.




[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]





10




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed on its behalf (if an entity, by one of its officers thereunto duly
authorized) as of the date first above written.







INITIAL INVESTOR:




____________________________________

[Print Name of Initial Investor]




By: _________________________________

Name: ______________________________

Title: _______________________________










COMPANY:




ABSOLUTE LIFE SOLUTIONS, INC.







By: __________________________________

Name: _______________________________

Title: _______________________________





11




--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF DISTRIBUTION




The selling security holders and any of their pledgees, donees, assignees and
successors-in-interest may, from time to time, sell any or all of their shares
of common stock being offered under this prospectus on any stock exchange,
market or trading facility on which shares of our common stock are traded or in
private transactions. These sales may be at fixed or negotiated prices. The
selling security holders may use any one or more of the following methods when
disposing of shares:




•

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;




•

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;




•

purchases by a broker-dealer as principal and resales by the broker-dealer for
its account;




•

an exchange distribution in accordance with the rules of the applicable
exchange;




•

privately negotiated transactions;




•

to cover short sales made after the date that the registration statement of
which this prospectus is a part is declared effective by the Commission;




•

broker-dealers may agree with the selling security holders to sell a specified
number of such shares at a stipulated price per share;




•

a combination of any of these methods of sale; and




•

any other method permitted pursuant to applicable law.




The shares may also be sold under Rule 144 under the Securities Act of 1933, as
amended (“Securities Act”), if available, rather than under this prospectus. The
selling security holders have the sole and absolute discretion not to accept any
purchase offer or make any sale of shares if they deem the purchase price to be
unsatisfactory at any particular time.




The selling security holders may pledge their shares to their brokers under the
margin provisions of customer agreements. If a selling security holder defaults
on a margin loan, the broker may, from time to time, offer and sell the pledged
shares.




Broker-dealers engaged by the selling security holders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling security holders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, which commissions as to a particular broker or dealer may be in
excess of customary commissions to the extent permitted by applicable law.




If sales of shares offered under this prospectus are made to broker-dealers as
principals, we would be required to file a post-effective amendment to the
registration statement of which this prospectus is a part. In the post-effective
amendment, we would be required to disclose the names of any participating
broker-dealers and the compensation arrangements relating to such sales.




The selling security holders and any broker-dealers or agents that are involved
in selling the shares offered under this prospectus may be deemed to be
“underwriters” within the meaning of the Securities Act in connection with these
sales. Commissions received by these broker-dealers or agents and any profit on
the resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act. Any broker-dealers or agents
that are deemed to be underwriters may not sell shares offered under this
prospectus unless and until we set forth the names of the underwriters and the
material details of their underwriting arrangements in a supplement to this
prospectus or, if required, in a replacement prospectus included in a
post-effective amendment to the registration statement of which this prospectus
is a part.




The selling security holders and any other persons participating in the sale or
distribution of the shares offered under this prospectus will be subject to
applicable provisions of the Exchange Act, and the rules and regulations under
that act, including Regulation M. These provisions may restrict activities of,
and limit the timing of purchases and sales of any of the shares by, the selling
security holders or any other person. Furthermore, under Regulation M, persons
engaged in a distribution of securities are prohibited from simultaneously
engaging in market making and other activities with respect to those securities
for a specified period of time prior to the commencement of such distributions,
subject to specified exceptions or exemptions. All of these limitations may
affect the marketability of the shares.





12




--------------------------------------------------------------------------------




If any of the shares of common stock offered for sale pursuant to this
prospectus are transferred other than pursuant to a sale under this prospectus,
then subsequent holders could not use this prospectus until a post-effective
amendment or prospectus supplement is filed, naming such holders. We offer no
assurance as to whether any of the selling security holders will sell all or any
portion of the shares offered under this prospectus.




We have agreed to pay all fees and expenses we incur incident to the
registration of the shares being offered under this prospectus. However, each
selling security holder and purchaser is responsible for paying any discounts,
commissions and similar selling expenses they incur.




We and the selling security holders have agreed to indemnify one another against
certain losses, damages and liabilities arising in connection with this
prospectus, including liabilities under the Securities Act.





13




--------------------------------------------------------------------------------

EXHIBIT B

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE











14


